NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4053-15T3

MICHAEL SUKENIK,

        Plaintiff-Appellant,

v.

MARINA DIZIK,

     Defendant-Respondent.
________________________________

              Argued May 15, 2017 – Decided          June 7, 2017

              Before Judges Currier and Geiger.

              On appeal from Superior Court of New Jersey,
              Law Division, Special Civil Part, Bergen
              County, Docket No. DC-14769-15.

              Michael Confusione argued the cause for
              appellant (Hegge & Confusione, LLC, attorneys;
              Mr. Confusione, of counsel and on the brief).

              Marina   Ginzburg   argued  the   cause              for
              respondent (Ruiz Doolan Law Firm,                   LLC,
              attorneys; Ms. Ginzburg, on the brief).

PER CURIAM

        Plaintiff Michael Sukenik appeals from a May 5, 2016 order

granting defendant Marina Dizik's motion for involuntary dismissal

at the close of the presentation of plaintiff's case.                  We affirm.
      Plaintiff was the sole witness to testify at the Special

Civil    Part   trial.     He   testified        he   and   defendant    dated     for

approximately one and one half years.                 Beginning in January 2014,

they spent every weekend and holiday together, with plaintiff

frequently staying overnight in defendant's home.                 Plaintiff moved

into defendant's home on February 8, 2015.

      Plaintiff claimed he spent substantial sums not only on mutual

expenses    such   as    vacations    and       dinners,    but   also   on    needed

improvements to defendant's home and property because the home was

in poor condition.        The improvements included replacing windows

and     undertaking     interior     and       exterior     repairs.     Plaintiff

testified he spent $8,850.36 for materials and a sprinkler system

repair.    The bills he incurred and his credit card statements were

admitted into evidence.            Plaintiff also contributed his labor,

which he valued at $3,000, and $1,500 per month toward the mortgage

payment.

      According to plaintiff, the relationship ended shortly after

he underwent major kidney surgery on June 18, 2015, when defendant

demanded he move out of her home.                Two months after moving out,

plaintiff filed this action seeking recovery for his expenses and

the value of his time spent undertaking the home improvements.                       He

claimed damages totaling $11,850.36.               Defendant denied liability,

contending that the improvements made to her home were gifts.

                                           2                                  A-4053-15T3
     Plaintiff's trial testimony was sparse.          Noticeably absent

was any testimony that defendant asked plaintiff to undertake the

home improvements, promised to pay him for his services, or

promised to reimburse him for his expenditures.           Nor was there any

evidence that plaintiff expected to be paid for his labor or

reimbursed for his costs.       When asked whether he had a contract

or written agreement with defendant, plaintiff testified he was

not in that kind of business relationship with her.                Similarly,

his answers to interrogatories omitted reference to any contract

or agreement with defendant.       In fact, plaintiff admitted that

defendant never promised to pay him, or to give him anything of

value, in exchange for the windows he installed or the other

repairs that he performed.       Plaintiff candidly admitted it was

because of the nature of their break-up that he needed to recover,

at least partially, what he invested to improve defendant's home.

     Defendant moved for an involuntary dismissal under Rule 4:37-

2(b) at the close of plaintiff's case.        In an oral decision, the

trial judge granted the motion, dismissing the complaint with

prejudice.

     On   appeal,   plaintiff   contends    the   trial    judge    erred    by

dismissing his case because he was entitled to recover damages

under the doctrines of unjust enrichment, detrimental reliance,

quantum meruit, and quasi-contract.        Defendant contends the judge

                                   3                                  A-4053-15T3
properly     dismissed     plaintiff's     claims,     arguing      that     the

improvements     were    unconditional     gifts.          Defendant   further

contends: (1) there was no contract between the parties that would

allow plaintiff to recover; (2) the doctrine of unjust enrichment

does not apply to irrevocable gifts; (3) the theories of quantum

meruit and quasi-contact do not apply when there is no expectation

between    the   parties   of   repayment;    and    (4)    the   doctrine    of

detrimental reliance does not apply as defendant made no promises

to plaintiff.

     "A motion for involuntary dismissal is premised 'on the ground

that upon the facts and upon the law the plaintiff has shown no

right to relief.'"      ADS Assoc. v. Oritani Sav. Bank, 219 N.J. 496,

510 (2014) (quoting R. 4:37-2(b)).           The "motion shall be denied

if the evidence, together with legitimate inferences therefrom,

could sustain a judgment in plaintiff's favor."                Ibid. (quoting

R. 4:37-2(b)).      "If the court, accepting as true all the evidence

which supports the position of the party defending against the

motion and according him the benefit of all inferences which can

reasonably    and   legitimately   be    deduced    therefrom,     finds   that

reasonable minds could differ, then the motion must be denied."

Id. at 510-11 (citation omitted).         "Stated differently, dismissal

is appropriate when no rational [factfinder] could conclude from

the evidence that an essential element of the plaintiff's case is

                                     4                                 A-4053-15T3
present."   Pressler & Verniero, Current N.J. Court Rules, comment

2.1 on R. 4:37-2(b) (citing Pitts v. Newark Bd. of Educ., 337 N.J.

Super. 331, 340 (App. Div. 2001)).     "An appellate court applies

the same standard when it reviews a trial court's grant or denial

of a Rule 4:37-2(b) motion for involuntary dismissal." ADS Assoc.,

supra, 219 N.J. at 511.

     "A trial court's interpretation of the law and the legal

consequences that flow from established facts are not entitled to

any special deference."    Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).     We review a trial court's

interpretation and application of the law de novo.     ADS Assoc.,

supra, 219 N.J. at 511.

     We are satisfied that the trial judge's grant of defendant's

motion for an involuntary dismissal was appropriate as plaintiff

presented insufficient evidence to sustain his burden of proof on

his causes of action.     Plaintiff did not enter into a contract

with defendant.    Defendant did not promise to reimburse plaintiff

for the cost of materials or the value of his labor.     Plaintiff

had no expectation of renumeration or compensation for undertaking

the improvements.    Plaintiff has not shown detrimental reliance.

The home improvements were not undertaken in contemplation of any

future event.     Instead, they were unconditional gifts that were

complete upon delivery.    See Jennings v. Cutler, 288 N.J. Super.

                                  5                         A-4053-15T3
553, 562 (App. Div. 1996) (boyfriend's actions manifested his

intent to give girlfriend mortgage as gift); see also In re Dodge,

50 N.J. 192, 216 (1967); Pascale v. Pascale, 113 N.J. 20, 29

(1988).     Accordingly, there is no basis for equitable recovery

under the theories of unjust enrichment, quantum meruit, or quasi-

contract.    The trial court correctly determined that there was no

basis for plaintiff to recover damages for the cost or value of

those unconditional gifts.

     Affirmed.




                                  6                         A-4053-15T3